Title: To John Adams from Elbridge Gerry, 11 November 1775
From: Gerry, Elbridge
To: Adams, John


     
      Water Town Novr 11. 1775
      Dear Sir
     
     I received a Letter from the honorable Committee of Congress for collecting “a just and well authenticated Account of the Hostilities committed by the ministerial Troops and Navy in America since last March,” and beg leave to inform You that Colo. Palmer, Mr. Cooper and Colo. Thomson are appointed a Committee to subserve the purpose in this Colony in the Recess of the Court, which is this Day adjourned to the 28th of the Month.
     I am greatly concerned to inform You, that a Dissention has taken Place between the Council and House which must be speedily remedied, or the most unhappy Consequences may be expected therefrom; It relates to the Right of appointing militia Officers in this Colony. The Council conceive that by the Resolve of the Honorable the Continental Congress for resuming Government in the Colony, they are held to observe a strict adherence to the Charter, and that a Deviation therefrom, agreable to another Resolve of the Congress for regulating the militia of the united American Colonies, would counteract the Sense of the Congress and hazard a disunion of the Colonies; and while they profess a Desire of conducting agreably to the last Recommendation and acknowledge that it is most for the Interest of the people, they rigidly oppose the Doings of the House in this Respect upon the principle that they are obliged so to do. The House impressed with the Importance of immediately regulating the Militia in the Middle of the last Session sent a Resolve to the Board for appointing a joint Committee to consider of and report a Method for choosing militia Officers which should be best adapted to promote the Interest of the Colony and warranted by the Resolves of the continental Congress, having Previously chosen a Committee to bring in a Militia Bill who could not report untill the Method of appointing Officers should be first settled and determined. This the Board most unexpectedly nonconcurred, and gave the House Reason to conclude that they inclined to retain the prerogative in their Department as Governor. The House notwithstanding this sent up another Resolve proposing a Conference by Committees, which accordingly took place; but without any salutory Effects. Since this Application has been made from the County of Cumberland for a General Officer to conduct the Militia and Forces stationed there Against the Enemy, and the Resolve of the House for appointing such an Officer in their distressed Circumstances was nonconcurred. Messages from each have been sent to the other, without any other Effects that I can perceive than widening the Breach. In one of those Messages the Council proposed an Application to the Continental Congress for an Explanation of their Resolves, which the House for many Reasons refused; particularly these that the Resolves were so clear and intelligible to the House that An Application for that purpose did not appear necessary and it would imply Obscurity and Want of precission in a performance which was evidently penned with great Care and Correctness. This the Council answered, as You will probably See if Copies of the Messages should be sent, by entering into the Argument which the House has hither to studiously avoided; and altho an Officer has been this Day chosen by joint Ballot for Cumberland, yet it is expressly declared by the Board that the same is from the Necessity of the Case and not to be considered as a precedent for the future. I am exceedingly sorry that at so critical a Time as this such a Controversy should be persisted in, and the more so, as I apprehend the Board will apply to the Congress for an Explanation, that shall comport with the Sentiments as it is said of some of the Delegation from this Colony, and one of the Gentlemen who was upon the Committee from the Congress, relative to this Matter. Should this be done and the Congress order the Appointment according to the Charter, it will create such a Ferment amongst the people, as well as in the House, as will divide and ruin Us. I cannot say what was the Intent and Design of the honorable Congress touching this Matter, but by the Resolve for Regulating the Militia, it is clearly recommended to the Inhabitants of all the united American Colonies to form themselves into Companies and choose their Captains and other Officers of the Company, and in many Towns in this Colony it is not only considered by the people as their Right but in Conformity to the Resolve they have actually chosen such officers and made Return to the Court that the same may be commissionated. Had it been the Design of the honorable Congress that this Government should have been made an Exception and the Rights of Appointment have been in the Council as Governor, I am certain that the people would have considered it as extremely hard and having once experienced the previlege of choosing would hardly have been prevailed on to give it up; but after having so clear and plain a Resolve of the Continental Congress and knowing from their Representatives the Sense of the House upon it, what can be expected to take place should an Explanation be obtained that will deprive them of a Right which they consider as fairly ceded, other than an Aversion to that Branch of the Legislature which has been instrumental in thus depriving them of the same. If it is proposed to commission the Captains and Subalterns agreably to the Choice of the people, it must then be apparent that the Argument of being held to the Charter in this Respect falls to the Ground and nothing can be said in favour of the Councils Appointing General or Field Officers for the Militia that can ever reconcile the House to consent thereto. The House abhor the Thought of ever having the Appointment of militia Officers revert to the Governor, they are not sure of a new Government, they conceive that once the Mode of Appointment is confirmed to and practised by the Assemblies and people thro’ out the Continent it never will revert to the Governor, and altho they would not contend about the Matter so strenuously was it held by the Council as the second Branch of the Legislature, yet they are highly displeased at the Conduct of the Council in holding for a detestable Governor this precious Jewel with which he has heretofore gained such advantages over us, and the House considers it altogether needless for the Board so to conduct, for putting the Resolve for exercising Government out of the Question, nothing is more clear than that the Field Officers in this Colony ought to be appointed and commissionated by the Assembly or in their Recess by a Committee of Safety by them appointed, and the lower officers by each Company respectively; and this Resolve can never be supposed to have been intended to exclude this Colony from the Benefit of a Regulation made for all the Colonies and confessedly advantageous to the Colony, and especially as it never proposed a strict Adherence to the Charter, but only one that should be as near as may be to it. And what makes the Supposition that the Congress intended to exclude this Colony from regulating the Militia according to the Resolve made for all the united Colonies, less justifiable, and the Idea that the Congress did not mean to supersede the Charter in any Respect, somewhat unnatural, is the Consideration that in the last paragraph of this Resolve it is recommended to the provincial Congresses and the Assemblies of any Colony which are elective by the people to adopt the Resolve in whole or in Part &c., and it is also recommended to the Assemblies as well as Conventions of all the united Colonies to choose Committees of Safety with powers of appointing and commissionating Officers of the Militia in the Recess of such Assembly or Convention, which is evidently a Supersedeas to the Charters of each Colony now governed by an assembly. I will not trouble You further with the Sense of the House and the Arguments to be produced by it on this subject and only propose, that since Matters are come to such a Crisis, as You will find by the Express Mr. Revere, that no Terms of Reconciliation can ever be expected to take place, a Recommendation of the Congress may issue to the Council which will render them blameless, explicitly blameless for conducting agreably to the Recommendations for regulating the Militia before cited; this will serve to unite both Branches, conduce towards the Settlement of the Militia, make the People and House easy and in every Respect I hope be attended with happy Consequences, whereas a contrary Conduct would have an Effect directly the Reverse which You would have discovered at the first agitation of the Matter had We been so happy as to have had You present at that Time.
     The packet which Mr. Revere will deliver You from the Board, I apprehend will convince the honorable Congress that Devastation and Slaughter fulfil the Desires of our Enemies who have already reinforced the Army with 3 or 4000 Men and propose sending in the Spring upwards of 20,000. A paragraph of one of the Letters read in the House mentions the last petition of Congress as being considered by the Ministry to have discover’d an Inability On the part of the Congress to carry on the War and animated them in their Measures; whether this is the Case or not I cannot say but think it high Time for the Continent to form foreign Alliances, open all their ports, establish 50,000 more Men, order Test Acts thro’out the Colonies, order Brigadiers to each County Militia thro’out the Continent, and Salt-petre Works and powder Mills also; this by the latter End of Spring may put Us in a Situation to welcome 40,000 of our Enemies if we can tell where to find them.
     I have been always attentive to the Manufactory of Salt petre and Fire Arms and I think the Art of making the first is now discovered. The Assembly has sent Hand Bills into all the Towns for obtaining both, 4/ bounty in addition to the price offered by Congress for Salt petre and 60/ for all fire arms and Bayonets manufactured in this Colony before the 1st June next is offered by this Government. An Act to encourage the fitting out of Arm’d Vessels has passed and is Published, and an additional Resolve entitling all persons whether commissioned with Letters of Marque or otherwise to prizes brot into this Colony by them hereafter and taken within 30 Leagues of the Shore. Mr. Revere is to qualify himself to manufacture powder, and Mills will be soon created. I hope all necessary Assistance will be afforded him at Philadelphia. There wants now a good Settlement of the Militia and an Supply of powder and Arms by Importation and our own Manufactories; and adeiu forever tyrannical Step Mother.
     The Delegates from this Colony are further impowered to represent it untill the 31st January as a new Choice could not be made at the last Session of the Court.
     I hope soon to see Canada in our Hands, an Army of 30,000 Men at each extreme of the Continent and one of the same Number in the Middle, as it is too great a Hazard to put our all on the Sweep of a single Army.
     We expect that the Enemy will soon make a Sally and hope they will meet with the Defeat due to their infamous Cause. I remain Sir with Tenders of Friendship and Respect to the other Members from this Colony and particularly to your good self. Your most obedient and very huml. Sert.,
     
      Elbridge Gerry
     
     
      Mr. Revere’s Waiting prevents my reading the Letter and will excuse Want of Clearness which I am apprehensive You will meet with in the preceding Letter.
     
    